Citation Nr: 0620820	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for right knee bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision that granted service connection 
at a 10 percent disability rating for bursitis of the right 
knee, effective from January 2003.  The veteran appealed the 
RO's decision seeking a higher initial disability rating. 

In June 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial disability rating 
in excess of 10 percent his service-connected right knee 
bursitis.   At his hearing before the Board, the veteran 
testified that this condition is manifested by pain, 
instability, swelling, and functional loss.  

The Board finds there is a further duty to assist and notify 
the veteran with his claim herein. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  

Based on the veteran's testimony, there is a substantial 
amount of additional VA medical treatment evidence which is 
available in this matter.  Specifically, at the hearing 
before the Board, the veteran testified that he has been 
receiving treatment at VA medical centers in Dothan, Alabama, 
and Decatur, Georgia.  Under the circumstances presented by 
this case, the RO should, with the assistance of the veteran, 
attempt to obtain all additional medical evidence which may 
be available.  

In addition, the veteran has testified that his right knee 
disorder has significantly worsened since his prior VA 
examination conducted in February 2003.  In particular, he 
alleges that this condition now requires that he wear a 
Guardian knee brace for support.  Under these circumstances, 
the Board believes that the RO should schedule the veteran 
for an additional VA medical examination to ascertain the 
current severity of his right knee bursitis.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected right 
knee disorder since January 2003.  The RO 
should then attempt to obtain copies of 
all identified medical treatment records.  
Regardless of the veteran's response, the 
RO should obtain the veteran's treatment 
records from the VA medical centers in 
Dothan, Alabama and Decatur, Georgia, 
dated from January 2003 to the present.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate 
examination to determine the severity of 
impairment caused by his service-
connected right knee bursitis. The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to and 
reviewed by the examiner(s). The 
examination report is to reflect that 
such a review of the claims file was 
made.

The examiner(s) should determine the 
severity of impairment caused by the 
veteran's service-connected right knee 
bursitis.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner should 
provide the range of motion, in degrees, 
of the veteran's right knee.  In 
addition, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  The extent of any 
neurological impairment also should be 
described.  

3.  The RO should then re-adjudicate the 
veteran's claim for an increased initial 
disability rating in excess of 10 percent 
for right knee bursitis.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


